DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment and Status of the Claims
2.	The preliminary amendment filed 20 August 2018, in which claims 1 and 3 were amended and new claims 4-18 were added is acknowledged and entered.
	Claims 1-18 are under prosecution.

Specification
3.	The abstract of the disclosure is objected to because it exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).


Information Disclosure Statement
4.	The Information Disclosure Statement filed 7 October 2019 is acknowledged and has been considered.
It is noted that the listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be 

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1 and 4-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 (upon which claims 4-16 depend) is indefinite in the recitation “the cell sample,” which is also found in each of claim 4-5 and 13, and the recitation “the sample of one or more biological cells.”  The recitation is confusing as the container contains the sample of one or more biological cells, not the cell sample.  In addition, the recitation “the sample of one or more biological cells” lacks antecedent basis because there is no previous recitation of a “sample of one or more biological cells.”    It is suggested that the claims be amended to reflect proper antecedent basis and clearly indicate the progression of the sample from the FFPE tissue sample to the sample in the container.  All dependent claims should also be amended to reflect the proper recitation of the status of the sample.
7.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

8.	Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 15 recites the same limitations as claim 14, upon which claim 15 depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102/103
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

12.	Claims 2-3 and 18 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hollander (U.S. Patent Application Publication No. US 2013/0053254 A1, published 28 February 2013).
Regarding claim 2, Hollander teaches a method of processing a sample comprising nucleic acids comprising lysing samples of formalin-fixed, paraffin-embedded tissue (paragraph 0003), wherein a sample comprising cells (i.e., from rat liver) is transferred (i.e., prepared from the FFPE samples) to form a selected sample, which is contacted with a lysis mixture (i.e., an aqueous solution), and is incubated is at 56oC (Example 5), which is in the claimed range.  
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to “prove that subject matter shown to be in the prior art does not possess the characteristic relied on” (205 USPQ 594, second column, first full paragraph).
 	In the instant case, the selected sample is believed to be transferred into the internal volume of a container because the subsequent steps are performed in solution and include centrifugation, which requires a container.  
Applicant is advised that MPEP 716.01(c) makes clear that “[t]he arguments of counsel cannot take the place of evidence in the record” (In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)). Thus, Applicant should not merely rely upon counsel’s arguments in place of evidence in the record.	
Alternatively, it is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05.01).  
It is also noted that the courts have held that optimization through routine experimentation, and in particular, when related to differences in temperature, do not support patentability (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).  
Therefore, the claimed ranges alternatively represent an obvious variant and/or routine optimization of the values of the cited prior art.
Applicant is again cautioned against merely relying upon counsel’s arguments in place of evidence in the record. 
Regarding claims 3 and 18, the method of claim 2 is discussed above.  Hollander further teaches performing a further test on the sample solution (i.e., clam 3), in the form of RT-PCR (Example 5), which includes PCR (i.e., claim 18). 

Claim Rejections - 35 USC § 103
13.	Claims 2-3 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Finkelstein et al (U.S. Patent Application Publication No. US 2002/0076724 A1, published 20 June 2002)
	Regarding claim 2, Finkelstein et al a method for processing a sample comprising nucleic acids (i.e., tissue) comprising providing a selected sample from a specimen, via scraping tissue from a slide, transferring the selected sample to an internal volume of a container (i.e., tube), which contacts a lysis buffer to provide a sample solution, which is then heated to 42oC (paragraphs 0088-0093).	
While Finkelstein et al do not teach the claimed temperature range, it is reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists, and that optimization through routine experimentation, and in particular, when related to differences in temperature, do not support patentability.
Therefore, the claimed ranges merely represent an obvious variant and/or routine optimization of the values of the cited prior art.
Applicant is again cautioned against merely relying upon counsel’s arguments in place of evidence in the record. 
Regarding claims 3 and 17-18, the method of claim 2 is discussed above.
Finklestein et al teach an assay is performed on the DNA obtained (i.e., claim 3), either in the form of sequencing (i.e., claim 17; paragraph 0023) or in the form of PCR (i.e., claim 18).

14.	Claims 1, 4-9, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Finkelstein et al (U.S. Patent Application Publication No. US 2002/0076724 A1, published 20 June 2002) and Hollander (U.S. Patent Application Publication No. US 2013/0053254 A1, published 28 February 2013).
	Regarding claim 1, Finkelstein et al methods for processing tissue comprising separating a section from a specimen of fixative treated tissue (Abstract), wherein the tissue is obtained using an optical system, in the form of a dissecting microscope having dark field optics, wherein the sample is transferred to an internal volume of a container (i.e., a tube; paragraph 0066-0068).  The sample is from formalin-fixed, paraffin- embedded tissue (paragraph 0189), and comprises cells (i.e., is a cellular specimen; paragraph 020).  Finkelstein et al teach the cells sample is extracted via lysis to obtain nucleic acids (e.g., DNA; paragraph 0066-0068), which is placed in solution (paragraph 0093), and that the methods have the added advantage of allowing evaluation of important genetic alterations without requiring large quantities of fresh or frozen tissue (paragraph 0158).  Thus, Finkelstein et al teach the known techniques discussed above.
	Finkelstein et al do not teach the claimed temperature ranges.
	However, Hollander teaches methods of lysing samples of formalin-fixed, paraffin-embedded tissue (paragraph 0003), wherein the sample incubation is at 65oC for up to five hours (paragraph 0055), which therefore includes the claimed value of one hour.  Hollander also teaches the sample is then further processed by heating to at least 85oC for at least 15 minutes (paragraph 0085), which is in the claimed range.  Hollander also teaches stopping the lysis process; i.e., via cooling (paragraph 0069), as well as elution of the nucleic acids (paragraphs 0111-0112); thus, the isolated nucleic acids (i.e., DNA or RNA) are obtained in solution.  Hollander also teaches the methods have the added advantage of allowing parallel isolation and purification of RNA and DNA (Abstract).  Thus, Hollander teaches the known techniques discussed above.
It is reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists, and that optimization through routine experimentation, and in particular, when related to differences in temperature, do not support patentability.
Therefore, the claimed ranges merely represent an obvious variant and/or routine optimization of the values of the cited prior art.
Applicant is again cautioned against merely relying upon counsel’s arguments in place of evidence in the record. 
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Finkelstein et al and Hollander to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantage of allowing evaluation of important genetic alterations without requiring large quantities of fresh or frozen tissue as explicitly taught by Finkelstein et al (paragraph 0158) as well as the added advantage of allowing parallel isolation and purification of RNA and DNA as explicitly taught by Hollander (Abstract).   In addition, it would have been obvious to the ordinary artisan that the known techniques of Finkelstein et al and Hollander could have been combined with predictable results because the known techniques of Finkelstein et al and Hollander predictably result in steps useful for processing tissue samples to isolate nucleic acids.
	Regarding claim 4, the method of claim 1 is discussed above.  Hollander also teaches adding DNAse to the sample solution (paragraph 0085).
In addition, with respect to adding DNAse before stopping, it is noted that the courts have held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).  See MPEP 2144.04 IV.C.
Applicant is again cautioned against merely relying upon counsel’s arguments in place of evidence in the record. 
Regarding claims 5-6 and 8, the method of claim 4 is discussed above.  Hollander teaches the isolated nucleic acid is RNA, which is subjected to reverse transcription and PCR (i.e., RT-PCR; paragraph 0102), thereby producing cDNA from the reverse transcription (i.e., claim 5) and performing a test on the cDNA (i.e., claim 6), in the form of the PCR assay (i.e., claim 8).
Regarding claim 7, the method of claim 6 is discussed above.  Hollander teaches RT-PCR is used in combination with sequencing (paragraph 0102); thus, it would have been obvious to sequence the cDNA.
In addition, with respect to claim 7, it is reiterated that the courts have held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  Thus, any order of sequencing and RT-PCR is an obvious variant of the steps of the cited prior art. 
Applicant is again cautioned against merely relying upon counsel’s arguments in place of evidence in the record. 
Regarding claim 9, the method of claim 5 is discussed above.  Finkelstein et al teach a washing step prior to PCR amplification (e.g., paragraph 0093) as well as pre-PCR preparation (paragraph 0118), and Hollander teaches isolation and purifying prior to PCR (paragraphs 0100-0102).  Thus, it would have been obvious to perform either of these steps prior to the PCR steps of the RT-PCR protocol.  A review of the specification yields no limiting definition of “pre-amplification.”  Thus, either step is interpreted as a “pre-amplification,” and the claim has been given the broadest reasonable interpretation consistent with the teachings of the specification regarding “per-amplification” (In re Hyatt, 211 F.3d1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000) (see MPEP 2111 [R-1]).    
Regarding claim 13, the method of claim 1 is discussed above.  A review of the specification yields no limiting definition of “pre-amplification.”  Finkelstein et al teach a washing step prior to PCR amplification (e.g., paragraph 0093) as well as pre-PCR preparation (paragraph 0118), and Hollander teaches isolation and purifying prior to PCR (paragraphs 0100-0102).  Either step is interpreted as a “pre-amplification,” and the claim has been given the broadest reasonable interpretation consistent with the teachings of the specification regarding “pre-amplification.”    
	Regarding claims 14-15, the method of claim 13 is discussed above.  Hollander teaches the nucleic acid obtained is DNA (paragraph 0100) and sequencing the nucleic acids (paragraph 0102).  Finkelstein et al also teach sequencing DNA (paragraph 0023).  Thus, would have been obvious to sequence the DNA.
	Regarding claim 16, the method of claim 14 is discussed above.  Hollander teaches PCR of the DNA (paragraph 0102), as do Finkelstein et al (paragraph 0092).  
In addition, with respect to claims 14-16, it is reiterated that the courts have held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  Thus, any order of sequencing and PCR is an obvious variant of the steps of the cited prior art. 
Applicant is again cautioned against merely relying upon counsel’s arguments in place of evidence in the record. 

15.	Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Finkelstein et al (U.S. Patent Application Publication No. US 2002/0076724 A1, published 20 June 2002) and Hollander (U.S. Patent Application Publication No. US 2013/0053254 A1, published 28 February 2013) as applied to claim 5 above, and further in view of Turk et al (U.S. Patent Application Publication No. US 2006/0253924 A1, published 9 November 2006).
	Regarding claims 9-12, the method of claim 5 is discussed above in Section 14.
Hollander teaches sequencing DNA (paragraphs 0100-0102) as do Finkelstein et (paragraph 0023).  Thus, would have been obvious to sequence the DNA (i.e., claims 10-11).  Hollander also teaches PCR of the DNA (paragraph 0102), as do Finkelstein et al (paragraph 0092).  Thus, it would have been obvious to perform PCR on the DNA solution (i.e., claims 10 and 12).  
Neither Finkelstein et al nor Hollander teach the cDNA is subjected to “pre-amplification.” 
However, Turk et al teach methods utilizing pre-amplification of cDNA (i.e., claim 9), as well as subsequent amplification (paragraph 0029).  Turk et al also teach sequencing of isolated fragments (paragraph 0026), and that the methods have the added advantage of allowing determination of the expression level of transcripts in the RNA sample (paragraph 0029). Thus, Turk et al teach the known techniques discussed above. 
It is reiterated that the courts have held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  Thus, any order of sequencing and PCR is an obvious variant of the steps of the cited prior art. 
Applicant is again cautioned against merely relying upon counsel’s arguments in place of evidence in the record. 
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Turk et al with the method of Finkelstein et al and Hollander to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantage of allowing determination of the expression level of transcripts in the RNA sample as explicitly taught by Turk et al (paragraph 0029).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Turk et al could have been combined with Finkelstein et al and Hollander with predictable results because the known techniques of Turk et al predictably result in steps useful for processing nucleic acids.

16.	Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Finkelstein et al (U.S. Patent Application Publication No. US 2002/0076724 A1, published 20 June 2002) and Hollander (U.S. Patent Application Publication No. US 2013/0053254 A1, published 28 February 2013) as applied to claim 1 above, and further in view of Provot et al (U.S. Patent No. 6,605,435 B1, issued 12 August 2003).
It is noted that while claims 13-16 have been rejected as described above, the claims are also obvious using the interpretation outlined below.
	Regarding claims 13-16, the method of claim 1 is discussed above in Section 14.
Hollander teaches the nucleic acid obtained is DNA (paragraph 0100) and sequencing the nucleic acids (paragraph 0102).  Finkelstein et al also teach sequencing DNA (paragraph 0023).  Thus, would have been obvious to sequence the DNA (i.e., claims 14-15).  Hollander also teaches PCR of the DNA (paragraph 0102), as do Finkelstein et al (paragraph 0092).  Thus, it would have been obvious to perform PCR on the DNA solution (i.e., claim 16).  
Neither Finkelstein et al nor Hollander use the term “pre-amplification.”
However, Provot et al teach methods utilizing pre-amplification of DNA as well as amplification, which has the added advantage of allowing detection of fragments of sequences in trace amount, even is samples that are difficult to analyze (e.g., Example 4).  Thus, Provot et al teach the known techniques discussed above. 
It is reiterated that the courts have held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  Thus, any order of sequencing and PCR is an obvious variant of the steps of the cited prior art. 
Applicant is again cautioned against merely relying upon counsel’s arguments in place of evidence in the record. 
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Provot et al with the method of Finkelstein et al and Hollander to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantage of allowing detection of fragments of sequences in trace amount, even is samples that are difficult to analyze as explicitly taught by Provot et al (e.g., Example 4).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Provot et al could have been combined with Finkelstein et al and Hollander with predictable results because the known techniques of Provot et al predictably result in steps useful for processing nucleic acids.

17.	Claim 17 is rejected under 35 U.S.C. 103 as obvious over Hollander (U.S. Patent Application Publication No. US 2013/0053254 A1, published 28 February 2013) as applied to claim 3 above.
	Regarding claim 17, the method of claim 3 is discussed above in Section 12.
	Hollander teaches methods using either sequencing or combinations of PCR, including RT-PCR, and sequencing (paragraph 0102).  Thus, it would have been obvious to sequence the sample solution.

Conclusion
18.	No claim is allowed.
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Robert T. Crow
Primary Examiner
Art Unit 1634



/Robert T. Crow/Primary Examiner, Art Unit 1634